Title: From Thomas Jefferson to Charles Willson Peale, 17 November 1804
From: Jefferson, Thomas
To: Peale, Charles Willson


                  
                     Dear Sir 
                     
                     Washington Nov. 17. 04.
                  
                  I recieved last night your favor of the 14th. I continue extremely satisfied with the facility of writing with the new Polygraph. Mr. Hawkins’s box may be considerably improved in it’s form. [GRAPHIC IN MANUSCRIPT] instead of having it in the form Fig. 1. the upper lid should on the hinge side be bevilled off at a.b. thro’ it’s whole length (from West to East.) then when you wish to use it, not for copying, but as a common writing desk, the gallows remains in it’s horizontal position as a protection to the machinery and is more out of your way, & the lid opens before you and presents an inclined plane for writing on with a free pen as in Fig. 2. when you want to copy it lies as in Fig. 3. in this case the long-linked hinges must be left off. indeed they are always useless and in the way. if the one you are making for me is not too far advanced, I should like to have it made in this way. I have taken off the long hinges of the one I have, and unscrewed the other hinges from the lid, and without bevilling it, have used & continue to use it in the way I propose, & find it much more agreeable when I am not using the copying machinery, which is full half my time: so that I recommend this on experience. Accept affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
                  
                     [GRAPHIC IN MANUSCRIPT] 
                     P.S. I think it would be handsomer & take less room on the table to have no projection of either the lid or bottom, but to make it as a box with strait ends & sides, except one bevilled off as Fig. 4. and so would prefer mine.
                  
               